 

 

AQ 245B (Rev, 02/08/2019), Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COURT) ju:99.208
SOUTHERN DISTRICT OF CALIFORNIA

 

5, wad ice COU T
United States of America JUDGMENT I Gi rei igs Oy

 

 

y (For Offenses Committe wert Nevember 19g ye

Luis Enrique Vargas-Reyes | Case Number: 3:19-mj-23412 |

Jennifer L Coon
Defendant's Attorney

 

REGISTRATION NO. 88455298

THE DEFENDANT:
XI pleaded guilty to count(s) 1 of Complaint

 

LC) was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) , ]
L] The defendant has been found not guilty on count(s) | .
“] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of,

TIME SERVED Oo days

 

&] Assessment: $10 WAIVED &! Fine: WAIVED

XX] Court recommends USMS, Ic or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

CL) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

é, Ay yg! a QQ
Received ae pm CEs

DUSM. . HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE.

  

 

Clerk’s Office Copy a 3:19-mj-23412

 

 
